UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6305



VASU D. ARORA,

                                            Plaintiff - Appellant,

          versus


JOHN EDWARDS; MICHELLE DERRIKO; MICHAEL J.
BARBOUR; TERRY G. KILGORE; JOHN R. FLEDER;
DOES 1 THROUGH 25, inclusive,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen M. Williams, Senior
District Judge. (1:98-cr-00072-GMW; 7:05-cv-00188-JCT)


Submitted: June 22, 2006                       Decided: June 30, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vasu D. Arora, Appellant Pro Se. Kevin Osborne Barnard, FRITH,
ANDERSON & PEAKE, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Vasu D. Arora seeks to appeal the district court’s order

denying his motion for reconsideration of the denial of his motion

for production of documents following the denial of his 28 U.S.C.

§ 2255 (2000) motion.*          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).          A certificate of appealability will

not   issue    absent   “a   substantial      showing    of   the   denial   of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).      We have independently reviewed the record and

conclude      that   Arora   has     not   made    the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. Finding the appeal timely filed, we deny Appellees’ motion

to dismiss on that basis.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the


      *
      Arora filed the underlying action as a civil complaint
against the Defendants. The district court determined that his
action was, in effect, a § 2255 motion because Arora sought to
challenge the validity of his convictions and his sentence based on
his claims of ineffective assistance of counsel.

                                      - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -